Defendants failed to make a prima facie showing of their entitlement to judgment as a matter of law. Their orthopedist’s unexplained findings of significant limitations in the cervical and lumbar spine (see Yamamoto v Carled Cab Corp., 66 AD3d 603 [1st Dept 2009]) conflict with their findings of an absence of serious injury to the spine (Feaster v Boulabat, 77 AD3d 440, 440-441 [1st Dept 2010]). Defendants also failed to submit objective evidence of the absence of any spinal injuries or abnormalities. Nor did they submit any expert opinion that plaintiffs alleged injuries were not caused by the accident. Because defendants failed to meet their burden, their motion must be denied, regardless of the sufficiency of the opposing papers (see Escotto v Vallejo, 95 AD3d 667, 668 [1st Dept 2012]). Concur— Gonzalez, EJ, Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.